Case: 11-51200     Document: 00511891263         Page: 1     Date Filed: 06/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 19, 2012
                                     No. 11-51200
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FERNANDO NAVA-BAUTISTA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-2157-1


Before DAVIS, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Fernando Nava-Bautista
raises an argument that he concedes is foreclosed by United States v. Gomez-
Herrera, 523 F.3d 554, 562-63 (5th Cir. 2008), which rejected the argument that
fast track programs create unwarranted disparities between defendants in
districts that have the programs and defendants in districts that do not have
such programs.         The Government’s motion for summary affirmance is



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-51200   Document: 00511891263   Page: 2   Date Filed: 06/19/2012

                               No. 11-51200

GRANTED, its alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                    2